UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1546


ROBERT HOWARD,

                     Plaintiff - Appellant,

              v.

COLLEGE OF THE ALBEMARLE; KANDI DEITMEYER,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Elizabeth City. James C. Dever III, Chief District Judge. (2:15-cv-00039-D)


Submitted: September 26, 2017                               Decided: September 28, 2017


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Robert Howard, Appellant Pro Se. John D. Leidy, HORNTHAL, RILEY, ELLIS &
MALAND, LLP, Elizabeth City, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert Howard appeals the district court’s order granting summary judgment to

his former employer and denying several discovery motions. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Howard v. Coll. of the Albemarle, No. 2:15-cv-00039-D (E.D.N.C Mar.

27, 2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                            AFFIRMED




                                           2